            Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 1 of 12




Brett Lewis, Esq.
brett@iLawco.com
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
Tel: (718) 243-9323
Fax: (718) 243-9326

Counsel for Plaintiffs Joseph C. Gargiulo and Michael Gargiulo


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 JOSEPH C. GARGIULO,                            Case No:
 MICHAEL GARGIULO,

                                 Plaintiffs​,

         v.                                                  COMPLAINT

 KEEPSOLID INC.,                                      JURY TRIAL DEMANDED

                                 Defendant​.




       Plaintiffs Joseph C. Gargiulo and Michael Gargiulo (together, the “Gargiulos” or

“Plaintiffs”), by and through their undersigned attorneys, for their Complaint against Defendant

KeepSolid Inc. (“KeepSolid” or “Defendant”), allege as follows:

                                      NATURE OF ACTION

       1.      Plaintiffs bring this complaint against Defendant for a Declaration from this Court

       that Plaintiffs have not violated the Anti-Cybersquatting Consumer Protection Act

       (ACPA), 15 U.S.C § 1125(d) and are the rightful registered name holders or registrants of

       the <VPNunlimited.com> domain name registration (the “Domain Name” or “Disputed
     Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 2 of 12




Domain”), which is the subject of a UDRP proceeding commenced by Defendant on

October 5, 2020, captioned ​Keepsolid Inc. v. Joseph C​, Case No. D2020-2441 (WIPO)

(the “UDRP Proceeding”).

                                    THE PARTIES

2.       Plaintiff Joseph C. Gargiulo is an individual residing and domiciled in Georgia,

having an address at 378 Aldridge Avenue, Scottdale, GA 30079.

3.      Plaintiff Michael Gargiulo is an individual residing and domiciled in Georgia,

having an address at 378 Aldridge Avenue, Scottdale, GA 30079.

4.       Upon information and belief, Defendant KeepSolid Inc. is a New York

corporation with a principal place of business at 347 5th Ave Suite 1402-419,

New York, NY 10016.

                          JURISDICTION AND VENUE


5.      Pursuant to 28 U.S.C. §§ 2201(a) and 2202, Plaintiffs seek a declaration and

judgment regarding their rights and obligations in an actual controversy within this

Court’s jurisdiction between the Gargiulos and Keepsolid concerning the Gargiulos’

rights in and to the Domain Name. Subject matter jurisdiction exists in this case pursuant

to 28 U.S.C. § 1331, giving this Court original jurisdiction in a civil action raising a

federal question, and 28 U.S.C. § 1338(a), giving this Court original and exclusive

jurisdiction in a civil action arising under the trademark laws of the United States.

6.      This Court also has personal jurisdiction over Defendant because it is

incorporated in this judicial district and has its principal place of business located within

this judicial district.
            Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 3 of 12




                                       BACKGROUND

       7.      On November 6, 2017, the Disputed Domain was acquired by Virtual Private

       Network LLC, a company whose sole members were Plaintiffs Joseph C. Gargiulo and

       Michael Gargiulo.

       8.      The Gargiulos created Virtual Private Network LLC to operate the business at

       <VPN.com>, a website that assists consumers in the VPN or “virtual private network”

       market to find VPN providers that meet their specific needs.

       9.      VPN.com is also used for domain name brokerage services. Michael Gargiulo

       has brokered and sold over 600 domain names.

       10.     On or about January 2017, prior to acquiring the Disputed Domain, Virtual

       Private Network LLC invested over $1 million to acquire the VPN.com domain name. It

       was at that point that the Gargiulos began actively acquiring domain names with the

       generic “VPN” acronym.

       11.     The Gargiulo's own over 120 domain names that contain the “VPN” acronym (the

       listed registrant in the WHOIS, “KTunnel LLC,” is a Georgia LLC of which Michael

       Gargiulo is the sole member). The majority of these domain names were registered the

       same week the Disputed Domain was acquired.

       12.     The following is a representative list of VPN formative domains the Gargiulos

       registered the first week of November 2017, when the Disputed Domain was acquired:

downloadvpnapp.com
fastestfreevpn.com
fastestvpnapp.com
fastestvpnunlimited.com
fastvpnapp.com
fastvpnapps.com
         Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 4 of 12




fastvpnunlimited.com
freevpnunlimited.com
unlimitedfastvpn.com
unlimitedvpnapps.com
vpncensorship.com
vpncontent.com
vpncryptocurrency.com
vpndoc.com
vpndownloader.com
vpneth.com
vpnfastapp.com
vpnlimited.com
vpnlogs.com
vpnmynet.com
vpnmywifi.com
vpnneutrality.com
vpnnewspaper.com
vpnspeeding.com
vpnspeedtesting.com
vpnstock.com
vpnunlimitedbandwidth.com
vpnunlimiteddownload.com
vpnunlimitedfree.com
vpnunlimitedlogs.com
vpnunlimitedspeed.com
vpnunlimitedtrial.com
vpnwax.com
855vpnfast.com
vpn855.com
vpnapk.com
vpnbenefits.com
          Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 5 of 12




vpnbrowsing.com
vpncareer.com
vpncommerce.com
vpndefinition.com
vpndomains.com
vpndonate.com
vpnextension.com
vpnfail.com
vpnfbi.com
vpnfeature.com
vpnfiber.com
vpnfreedoms.com
vpnhealth.com
vpnhttps.com
vpnidentity.com
vpnidentitytheft.com
vpnillegal.com
vpnindustry.com
vpnlegal.com
vpnlicense.com
vpnlocations.com
vpnmeaning.com
vpnmoney.com
vpnmonth.com
vpnoperatingsystem.com
vpnpolice.com
vpnpolicy.com
vpnpricing.com
vpnpromos.com
vpnpurchase.com
vpnretail.com
         Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 6 of 12




vpnsdk.com
vpnsignin.com
vpntrademark.com
vpntravel.com
vpnuselegal.com
vpnusername.com
vpnverified.com
vpnvolunteer.com
vpnwar.com
vpnwebstore.com
vpnyear.com


      13.       Of the 80 plus domain names listed above, 11 contain the generic acronym VPN

      combined with the descriptive term “unlimited” and another generic term – and 1

      combines VPN with the word, “limited.”

      14.       The Gargiulos acquired the Disputed Domain, along with a dozen VPN and

      “unlimited/limited” domains, because they contained the VPN acronym with a common

      descriptor – not to target any trademark that Defendant may claim rights to.

      15.       In the UDRP Proceeding, Defendant claimed trademark rights to the wording

      “VPN Unlimited” and ownership of U.S. Trademark Registration No. 5930238 for the

      wording VPN UNLIMITED and U.S. Trademark Registration No. 5958751 for the

      wording KEEPSOLID VPN UNLIMITED, both covering “Providing virtual private

      network (VPN) services, namely, private and secure electronic communications over a

      private or public computer network” in Class 38 (“Defendant’s Trademark

      Registrations”).
          Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 7 of 12




       16.    At the time the Gargiulo’s acquired the Disputed Domain in November 2017, the

       applications for Defendant’s Trademark Registrations had not even been filed. The

       trademark applications were both filed on October 30, 2018 – nearly 1 year ​after​ the

       Gargiulos acquired the Disputed Domain.

       17.    On information and belief, Defendant does not own common law trademark rights

       that predate Respondent’s acquisition of the Disputed Domain.

       18.    On information and belief, Defendant has not acquired distinctiveness in the term

       UNLIMITED as claimed in Defendant’s Trademark Registrations.

       19.    Prior to acquiring the Disputed Domain, the Garguilos conducted a search of the

       USPTO database. There were no active registrations or approved applications for “VPN

       UNLIMITED,” and no filings by KeepSolid for any VPN UNLIMITED mark.

       20.    The Disputed Domain is composed of the dictionary words “VPN” and

       “unlimited,” wording that is generic (VPN) and merely descriptive (“unlimited”).

       21.    “Unlimited” plans are common with certain types of services, such as phone

       plans, data plans, and VPN plans. As might be expected, companies in the VPN industry

       commonly use the acronym “VPN” and the word “unlimited” in their dictionary meaning

       to describe the products and services being offered. See, for example:

https://apps.apple.com/us/app/vpn-super-unlimited-proxy/id1370293473
https://www.purevpn.com/features/unlimited-bandwidth
https://www.expressvpn.com/features/unlimited-vpn-bandwidth
https://www.androidcentral.com/do-you-need-vpn-unlimited-bandwidth
https://apps.apple.com/us/app/touch-vpn-unlimited-proxy/id991744383
https://play.google.com/store/apps/details?id=com.vpn.powervpn2&hl=en_US&gl=US
https://play.google.com/store/apps/details?id=com.vpn.lat&hl=en_US&gl=US
https://play.google.com/store/apps/details?id=com.vpn.kmvpn11
https://play.google.com/store/apps/details?id=free.vpn.unblock.proxy.vpnmonster&hl=en_US
          Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 8 of 12



https://play.google.com/store/apps/details?id=com.fvcorp.flyclient&hl=en_US&gl=US


       22.    Defendant’s own website marketing uses the wording VPN UNLIMITED in a

       merely descriptive manner to inform consumers that it offers “VPNs” with “unlimited”

       access to web content.

       23.    Consumers do not associate the wording “VPN UNLIMITED” exclusively with

       Defendant. Defendant’s website at <keepsolid.com> shows that Defendant, KeepSolid

       Inc., is, not surprisingly, known as “KeepSolid.” Defendant’s current “KeepSolid.com”

       website displays a link to “KeepSolid VPN Unlimited,” which leads to the following

       website: ​https://www.vpnunlimitedapp.com/​. The banner at the top of Defendant’s

       website, located at ​https://www.vpnunlimitedapp.com/​,​ currently displays the words

       “VPN UNLIMITED,” prefaced by “KEEPSOLID,” in order to inform consumers that

       KeepSolid is the source. The banner showing “KeepSolid VPN Unlimited” appears at

       the top of every page within the website.

       24.    The fact that Defendant registered the trademarks with an acquired distinctiveness

       claim based on 5 years of alleged use does not necessarily establish when Defendant first

       had trademark rights in VPN UNLIMITED. The complaint in the UDRP Proceeding

       does not even assert that its alleged trademarks acquired distinctiveness, much less when.

       25.    Plaintiffs acquired the Disputed Domain for a legitimate reason in good faith.

       26.    As noted, VPN.com also offers domain name brokerage services. VPN.com has

       brokered over $1 million in deals each of the past 3 years. Michael Gargiulo owns over

       1,400 domain names and has bought, sold and brokered millions of dollars in domain

       transactions prior to his founding of VPN.com. All of the VPN domain names listed

       above, including the Disputed Domain and the <VPN.com> domain, have intrinsic value
   Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 9 of 12




because they are short and/or combine VPN with a descriptor. They also all relate to

VPN.com’s core business.

27.    KeepSolid initially contacted Virtual Private Network LLC multiple times about

white labeling its VPN service. During these conversations, the Disputed Domain came

up, and KeepSolid asked if Virtual Private Network LLC would be willing to sell it.

Plaintiff Michael Gargiulo and individuals named “Vasily” and “Igor” from Defendant

KeepSolid began negotiating the sale of the Domain Name.

28.    Michael Gargiulo offered to sell the Domain Name at the fair and discounted

amount of $26,000 as a courtesy from one VPN company to another and in his capacity

as a domain name investor and broker. When the Gargiulos acquired the Disputed

Domain in 2017, the price quoted by Uniregistry – the broker for the then-seller – was

$23,000. If Plaintiffs were engaged in a scheme to target Defendant’s trademark, as

alleged in the UDRP complaint, Michael Gargiulo would have demanded an exorbitant

amount or set a clearly abusive price – not virtually the same price quoted by Uniregistry

three years prior.

29.    Michael Gargiulo made the offer in response to Defendant’s stated interest. He

did not acquire the Disputed Domain to target Defendant, as alleged in the UDRP

Proceeding; however, as a domain investor and broker, he was willing to part with it at

market value. He acquired the Disputed Domain in good faith and in furtherance of his

business in the VPN industry and his practice of purchasing inherently valuable, VPN

formative domain names with a descriptor, which is unequivocally a legitimate purpose.

30.    Plaintiffs’ rights to the Disputed Domain date back to its November 2012 creation

date, which predate any rights Defendant may have to a VPN UNLIMITED mark. The
  Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 10 of 12




Disputed Domain was used by its prior owners in connection with a VPN service ​before

KeepSolid alleges to have adopted the VPN UNLIMITED and KEEPSOLID VPN

UNLIMITED marks.

31.     Plaintiffs acquired the Disputed Domain ​before​ Defendant’s Trademark

Registrations were filed and before any alleged VPN UNLIMITED mark would have

acquired distinctiveness based on a claim of 5 years of use, which assuming ​arguendo

such claim is accurate and legitimate in this case would mean that the mark acquired

distinctiveness in the year 2018, ​after​ the Gargiulos acquired the Disputed Domain.

32.     KeepSolid did not adopt VPN UNLIMITED as a trademark or even offer VPN

services in 2013 at the time that it claims in its registrations to have made a first use in

commerce of the mark. Plaintiffs were unaware of any such trademark use at the time

that they acquired the Disputed Domain.

33.     The fact that Plaintiffs and Defendant negotiated a possible transfer of the

Disputed Domain after the Plaintiffs acquired the descriptive domain in good faith and

prior​ to the Defendant acquiring any registered trademark rights, anywhere in the world,

does not violate the UDRP as alleged in the UDRP Proceeding.

34.     Offering common word domain names for sale is a legitimate business practice,

much like investing in land is a legitimate business practice. Few people would question

the concept of selling valuable land for greater than its purchase price. In the absence of

any conceivable trademark violation, there is absolutely no basis for Defendants’ claims

of bad faith registration.
  Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 11 of 12




                                   COUNT I:
                        CLAIM FOR DECLARATORY RELIEF

35.     Plaintiffs repeat and reallege paragraphs​ 1 through 34 ​of this Complaint, which

are incorporated herein.

36.     The wording “VPN” and “unlimited” are common, dictionary words.

37.     Numerous third parties offer goods and services under variants of the phrase,

“VPN Unlimited” and “Unlimited VPN.”

38.     A person may register a generic or common word or phrase as a domain name on

a first come, first served basis, as a general rule.

39.     Plaintiffs acquired the Domain Name in good faith, for use in their VPN business

at <VPN.com>.

40.     Defendant first approached the Gargiulos about white labelling their VPN service.

Defendant later stated its interest in acquiring the Disputed Domain.

41.     Defendant does not own exclusive rights to the wording, “VPN Unlimited,” in all

context, for any and all uses, in the United States.

42.     Defendant initiated the UDRP Proceeding, claiming that the Domain Name was

registered and used in bad faith.

43.     The Policy provides that a party to a UDRP proceeding may commence an

independent action in Court, at any time, seeking a ​de novo​ adjudication.

44.     A justiciable controversy exists between Plaintiffs and Defendant.

45.     To resolve this actual controversy, Plaintiffs seek a declaration and judgment that

their registration and use of the Domain Name is a valid use.

46.     Defendant’s conduct has harmed and will continue to harm Plaintiffs, thereby

entitling Plaintiffs to recover attorney’s fees and costs.
              Case 1:20-cv-09763-ER Document 1 Filed 11/19/20 Page 12 of 12




          WHEREFORE, Plaintiffs respectfully request judgment against Defendant as follows:

         A.        Declaration by the Court that Defendant has no trademark rights that are subject

         to protection in the United States;

         B.        Declaration by the Court that, pursuant to 15 U.S.C. § 1114(2)(D)(iv)-(v),

         Plaintiffs are entitled to registration, ownership and use of the Domain Name;

         C.        Declaration by the Court that, pursuant to 28 U.S.C. § 2201, Plaintiffs’

         registration of the Domain Name is lawful and does not infringe on any trade or service

         mark right the Defendant may claim in the United States;

         D.        A Judgment that Defendant has knowingly and materially misrepresented that the

         Domain Name is identical or confusingly similar to a mark in which Defendant has

         rights;

         E.        An Order by the Court, pursuant to 15 U.S.C. § 1119, cancelling Defendant’s

         Trademark Registrations;

         F.        Costs and expenses, including costs under 15 U.S.C. § 1114(2)(D)(iv)-(v) and

         reasonable attorneys’ fees; and

         G.        For such other and further relief as this Court deems just and proper.

Dated:             Brooklyn, New York
                   November 19, 2020

                                                 LEWIS & LIN, LLC

                                                 By: ​_/s/ Brett Lewis________
                                                 Brett Lewis, Esq.
                                                 81 Prospect Street, Suite 8001
                                                 Brooklyn, NY 11201
                                                 Tel: (718) 243-9323
                                                 Fax: (718) 243-9326
                                                 Email: brett@iLawco.com

                                                 Counsel for Plaintiffs
